     Case 4:18-cv-01397 Document 14 Filed on 10/24/18 in TXSD Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS

                                              §
Heloisa Jager,                                §
                                              §   Civil Action No. 4:18-cv-01397
                    Plaintiff,                §
                                              §
                    v.                        §
                                              §
Hunter Warfield, Inc.,                        §
                                              §
                    Defendant.                §
                                              §


                                 NOTICE OF SETTLEMENT


TO THE CLERK:

              NOTICE IS HEREBY GIVEN that the parties in the above-captioned case

have reached a settlement. The parties anticipate filing a stipulation of dismiss al of this

action with prejudice pursuant to Fed. R. Civ. P. 41(a) within sixty (60) days .




Dated: October 24, 2018                   BY: /s/ Amy L. Bennecoff Ginsburg
                                          Amy L. Bennecoff Ginsburg, Esquire
                                          Kimmel & Silverman, P.C.
                                          30 E. Butler Avenue
                                          Ambler, PA 19002
                                          Phone: (215) 540-8888
                                          Facsimile: (877) 788-2864
                                          Email: aginsburg@creditlaw.com
                                          Attorney for the Plaintiff
     Case 4:18-cv-01397 Document 14 Filed on 10/24/18 in TXSD Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of October, 2018, a true and correct copy of the

foregoing pleading was served via ECF to the below:


       Lee Rigby, Esq.
       Smith Robertson
       221 West Sixth Street
       Suite 1100
       Austin TX 78701

Dated: October 24, 2018                      BY: /s/ Amy L. Bennecoff Ginsburg
                                             Amy L. Bennecoff Ginsburg Esquire
                                             Kimmel & Silverman, P.C.
                                             30 E. Butler Avenue
                                             Ambler, PA 19002
                                             Phone: (215) 540-8888
                                             Facsimile: (877) 788-2864
                                             Email: aginsburg@creditlaw.com
                                             Attorney for the Plaintiff
